DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 04/07/2021.  
Claims 4-7 have been canceled.
Claims 1-3 and 8-14 are pending and have been examined.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 13-14 are objected to because of the following informalities:  
As per claim 1, there is lack of antecedent basis for “the additional operation” in lines 21-22.  This similarly applies to claims 13-14.
Appropriate correction is required.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 
Applicant argues in substance that the menu of Alimpich is allegedly not a menu designed to be not displayed.  However, examiner respectfully disagrees.  The test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Alimpich generally teaches a customizable menu.  Whether or not the menu is designed not to be displayed is not relied upon in the rejection.  Kashi teaches a menu that includes a checkbox to not display the menu the next time.  As such, the combination teaches a customizable menu that includes a checkbox to not display the customizable menu the next time, which reads on the claimed limitations.  See rejections below for details.
	Applicant also argues in substance that the references allegedly do not assume that the operation specification part should be provided after the extension function is added.  However, examiner respectfully disagrees.  As noted above, Alimpich generally teaches a customizable menu, i.e. the menu will include basic functions initially and additional functions after an extension function is added.  Kashi teaches displaying the checkbox in a menu.  The combination of teachings would generally include the checkbox as part of the customizable menu, i.e. both before and after the menu is customized.  As such, the combination teaches the claimed features.  Note the present application also just appears to generally have the checkbox as part of the customizable menu; the specification of the present application only generally mentions the check box in paragraph 41 (“On the easy operation screen 501, in a case where the user specifies a check ”).
	As such, the rejections stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alimpich et al. (US 6232968 B1) in view of Fukui (US 5832471 A) and Kashi (US 20060034434 A1).
As per independent claim 1, Alimpich teaches a management apparatus comprising: a memory storing instructions related to a device management software that realizes a plurality of functions (e.g. in column 4 line 55 – column 5 line 4, “programming application for monitoring and controlling a production operation, application 40, to be subsequently [to] implement the various functions to be performed by the application 40… loaded into RAM… memory” resulting in figures 3-5 showing “PRINTER MANAGEMENT” application/software); and at least one processor which, when executing the instructions (e.g. in column 4 lines 44-61, “CPU”), causes the management apparatus to: manage, as management information, information about a portion of the plurality of functions, wherein the management information includes information about functions to be displayed on an operation screen (e.g. in column 6 lines 13-22, information including “basic set of control functions” of “PRINTER MANAGEMENT” application to display a menu [i.e. operation screen] shown in figures 3-5); provide the operation screen when the device management software is started up, wherein the operation screen includes default operation buttons for calling processing of each of functions that corresponds to management information (e.g. in column 6 lines 13-22, providing “a menu [i.e. operation screen] of the basic [i.e. default] set of control functions 56 for each network, commercial or production operations environment is brought up as shown in FIGS. 3 through 5” showing when “PRINTER MANAGEMENT” application is started up), provide a management screen displaying information indicating a network device to be managed by the device management software (e.g. in column 6 lines 10-15, and figures 3-4 showing “PRINTER MANAGEMENT” application screen displaying a list of printers), and when the device management software is started up after information about an extension function is additionally managed as part of the management information, provide on the operation screen an additional operation button for calling processing of the extension function in addition to the default operation buttons (e.g. in column 6 lines 22-53, “add other functions” and figures 9-10 showing when “PRINTER MANAGEMENT” application is started up with the menu including the additional function(s)), wherein the operation screen is provided in a foreground of the management screen in response to start-up of the device management software (e.g. in figures 9-10 showing the menu displayed over the “PRINTER MANAGEMENT” application screen after start-up and column 6 lines 39-53), but does not specifically teach add information about an extension function to the management information in a case where the extension function is added to the device management software, the operation screen includes an option specification part for receiving an instruction for not displaying the operation screen from a next startup of the device management software, wherein the operation screen on which the additional operation is provided also includes the option specification part and wherein, when the device management software is started up after the instruction is received via the option specification part, the management screen is provided without providing the operation screen.  However, Fukui teaches add information about an extension function to management information in a case where the extension function is added to software and provide an operation screen with an additional item after the information about the extension function is additionally managed as part of the management information (e.g. in column 7 lines 1-12 and 33-44, “When the ADD button 133 is selected in the window 131, a window 141 of FIG. 15 for adding a menu item is displayed… a path and a file name ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Alimpich to include the teachings of Fukui because one of ordinary skill in the art would have recognized the benefit of allowing a user to add new functions to the software.  Alimpich teaches the operation screen on which default operation buttons and/or an additional operation is provided (e.g. in column 6 lines 13-22, providing “a menu [i.e. operation screen] of the basic [i.e. default] set of control functions 56” and in column 6 lines 22-53, “add other functions” and figures 9-10 showing when “PRINTER MANAGEMENT” application is started up with the menu including the additional function(s)) and Kashi teaches an operation screen including an option specification part for receiving an instruction for not displaying the operation screen from a next startup of a software, wherein the operation screen on which operations are provided includes the option specification part (e.g. in paragraph 105, “selected the "Call Number" option…causing the Call dialog box 374 [i.e. operation screen] to appear… has the option buttons "call", "cancel", and/or "help"… In addition,…has the check box option to not show this message again" [i.e. option specification part] so that the next time the user selects "Call Number", the Avaya IP Softphone 376 is automatically opened”, i.e. started up without the Call dialog box 374 [i.e. has the check box option to not show this message again" [i.e. option specification part] so that the next time the user selects "Call Number", the Avaya IP Softphone 376 is automatically opened”, i.e. started up without the Call dialog box 374 [i.e. operation screen]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kashi because one of ordinary skill in the art would have recognized the benefit of allowing a user to easily control whether or not relevant functions are automatically displayed.  See also response to arguments above.
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches provide a confirmation screen for confirming whether to add, to the operation screen, the additional operation button related to the extension function in a case where the extension function is added to the device management software (e.g. Alimpich, in figure 7 showing screen with OK to confirm add a function(s); Fukui, in column 7 lines 1-12 and 33-44, OK to confirm add), and wherein the information about the extension function is added to the management information in a case where an input indicating the addition of the additional operation button is received via the confirmation screen (e.g. Alimpich, in column 6 lines 22-53 and figure 7; Fukui, in column 7 lines 1-12 and 33-44 registering menu item record).  
remove the information about the extension function from the management information in response to a user instruction (e.g. Alimpich, in column 7 line 67 – column 8 line 6, “disable control function…provides for the removal of a function from a set of control functions”).  
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches wherein the extension function is a function different from any of the following functions: a function of registering the network device, a function of acquiring an address book from the network device, and a function of registering the address book with the network device (e.g. Alimpich, in figure 7, “CHANGE JOB”, etc.; Fukui, in column 7 lines 1-12 and 33-44, edit).
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches wherein the plurality of functions of the device management software includes a function of issuing a command that changes an operation state to the network device (e.g. Alimpich, in column 6 lines 19-21, “enabling and disabling of printers”)
As per claim 12, the rejection of claim 1 is incorporated and the combination further teaches wherein the network device includes at least one of a printing apparatus, a three-dimensional (3D) printer, a home electrical appliance, or a voice assistant apparatus (e.g. Alimpich, in column 6 lines 5-21, printer).
	Claim 13 is the method claim corresponding to the apparatus claim 1, and is rejected under the same reasons set forth.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alimpich et al. (US 6232968 B1) in view of Fukui (US 5832471 A) and Kashi (US 20060034434 A1), and further in view of Oyama (US 20030053128 A1).
As per claim 3, the rejection of claim 1 is incorporated, but the combination does not specifically teach in a case where one of the default operation buttons and the additional operation button is selected via the operation screen, provide a setting screen regarding a function corresponding to the selected button.  However, Oyama teaches in a case where an operation button is selected via an operation screen, provide a setting screen regarding a function corresponding to the selected button (e.g. in paragraphs 59 and 63 and figures 7 and 11, “a Printform button for designating print appearance… presses the Printform button at step S609 to request the server 101 for a screen to set the appearance of printing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Oyama because one of ordinary skill in the art would have recognized the benefit of allowing a user to easily designate related features.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alimpich et al. (US 6232968 B1) in view of Fukui (US 5832471 A) and Kashi (US 20060034434 A1), and further in view of Kawashima (US 20060048004 A1).
As per claim 10, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the plurality of functions of the device management software includes a function of generating a report based on a log acquired from the network device.  However, Kawashima teaches a function of generating a report based on a log acquired from a network device (e.g. in paragraphs 79, 118, and 130, “selecting the image forming apparatus (printer) from which the logs are to be acquired, and selects a log number 102 in a region (second region) for selecting the logs that are to be collected, on a tool screen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kawashima because one of ordinary skill in the art would have recognized the benefit of incorporating relevant functions, allowing a user to easily access relevant information.  This also amounts a simple substitution that yields predictable results (e.g. a function of Alimpich with the function of Kawashima; See KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takazawa (US 20100269063 A1) teaches “contents of menus generated by respective plug-ins are merged to display the menu” (e.g. in abstract).
Kato (US 20160162227 A1) teaches “If a check box “Don't ask me again.” as shown on the warning screen 900 is enabled and the continuation button 903 is tapped, the print plug-in to which the warning is issued on the warning screen 900 may not to be subjected to the processing for displaying the warning screen in step S1005 on the next and after” (e.g. in paragraph 58) shown by figure 9 including an operation screen with functions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176